DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the solid fuel reaction mixture to which the claims are directed. 

The abstract of the disclosure is objected to because it does not accurately describe the instantly claimed solid fuel reaction mixture.  
Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites that in component (a) the inorganic halide is PF5, NF3 and SF6. However, the inorganic halide of component (a) in claim 26 is a metal halide. It is unclear if the claim is intended to further add these fluoride salts to the component (a). 
Claim 39 recites that component (a) comprise an inorganic boride. However, the component (a) in claim 26 does not have a boride. This is confusing as to whether the claim is intended to further add a boride in addition to the listed elements of component (a) in independent claim 26.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 40 recites the same inorganic oxides already recited in claim 26, from which claim 40 depends; thus it fails to further limit claim 26.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 26-31, 33-36 and 38-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2010/014684. 
Regarding claims 26-28, 30, 36, WO’4684 teaches a reaction mixture comprising: a hydrogen source, a catalyst and a catalyst support (Pg. 2 first, paragraph) and an oxidant (See Pg. 48, first paragraph). The reference teaches the catalyst components include NaH, LiH or Li (Pg. 38, last paragraph). The support components include activated carbon (Pg. 35, last line). The reference also shows an embodiment where the composition further includes TiC (Pg. 60, second paragraph). The reference teaches an embodiment where the reaction mixture composition includes an oxide such as Bi2O3 (Pg. 50 first paragraph). 
Regarding claim 29, the reference teaches an embodiment where a hydride (KH or NaH) and Mg are present along with the support (Pg. 80, second paragraph).
Regarding claims 31, the reference teaches an embodiment where AlN metal nitride is present (Pg. 117, last paragraph and Pg. 50, first paragraph).  
Regarding claims 33 and 34, the reference teaches an embodiment where the composition incorporates a metal halide salt, such as AgCl (Pg. 117, 3rd paragraph and Pg. 50, first paragraph). 
Regarding claim 35, the reference teaches an embodiment where the reaction mixture composition incorporates SF6 (Pg. 119, 6th paragraph and Pg. 50, first paragraph).
Regarding claim 38, the reference teaches an embodiment where the reaction mixture includes Li2S (Pg. 119, second from last paragraph and Pg. 50. First paragraph). 
Regarding claim 39, the reference teaches an embodiment where the reaction mixture composition includes TiB2 (Pg. 117, line 2). 
Regarding claim 41, the reference teaches an embodiment where the reaction mixture includes NaNO3 (Pg. 152, second from last paragraph). 
Regarding claim 42, the reference teaches that the reaction mixture composition is reacted in a vessel by heating with a heater (Pg. 32, 3rd paragraph). 
Claim(s) 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. “Catalytic effects of metal oxide on hydrogen absorption of magnesium metal hydride”. 
Regarding claims 26-28, the reference teaches a composition comprising a combination of MgH2 and a metal oxide such as iron oxide, ie., FeO (Abstract). The component (c) of the claims is optional and not required. 


Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that the instant application has an earliest priority date of      July 30, 2008, which is 18 months before the publication of WO‘4684, by the petition filed April 26, 2022, to accept an unintentionally delayed priority claim.
However the petition was not granted per the decision mailed 08/03/2022. 
It is noted that contrary to applicant’s statement that “claim 26 is also amended to incorporate limitations found in claims 31,36,38,40 and 41,” none of those limitations appear in claim 26.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        

/STEVEN J BOS/Primary Examiner, Art Unit 1736